Citation Nr: 1105367	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees, to include as secondary to service-connected 
bilateral patellofemoral dysfunction and strain.

2.  Entitlement to a rating greater than 20 percent for 
degenerative disc disease of the lower spine, status post 
diskectomy at L4-5.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claims.  The Veteran 
testified at a hearing before the undersigned Veterans Law Judge 
in October 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

At the Veteran's October 2010, she asserted that her VA doctors 
had told her that her bilateral knee arthritis was due to her 
service-connected knee disability.  She stated that she has 
"probably seen 20 doctors at the VA over the past, since 1992."  
The Veteran's medical records first indicate that she began 
showing the possibility of early arthritic changes in February 
2002.  

A review of the evidence of record shows that the Veteran's VA 
treatment records through July 2002 and from February 2009 to the 
present are in the claims folder.  However, although the record 
indicates that the Veteran sought continual treatment beginning 
in 2002, there are no VA treatment records in the claims folder 
dated from July 2002 to February 2009.  These records are highly 
probative to the Veteran's claim for service connection for 
arthritis of the bilateral knees and must be associated with the 
claims folder on remand.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the RO made an attempt to obtain the Veteran's 
Worker's Compensation Records by sending her a release form. This 
form was not returned and no attempt to obtain the records was 
made.  However, at the October 2010 hearing, the Veteran 
testified that she worked at a federal agency and that her 
Worker's Compensation claim was adjudicated by the Department of 
Labor.  As such, her records would be held by the Office of 
Workers' Compensation Program (OWCP) and constitute federal 
records that VA is obligated to obtain on behalf of the Veteran.  
Id.  VA will make as many requests as are necessary to obtain 
relevant records from a federal department or agency.  Id.  VA 
will end its efforts to obtain these records only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile.  Id.  

Additionally, the Veteran should be scheduled for an additional 
VA orthopedic examination.  Since her last back examination in 
November 2006, she claims that her symptoms have worsened and she 
has undergone an additional back surgery.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Furthermore, with regard to the 
Veteran's service connection claim, the opinion obtained by the 
August 2009 examiner is insufficient as it does not address 
whether (a) the Veteran's bilateral arthritis of knees is 
aggravated by her service-connected patellofemoral dysfunction 
and strain or (b) whether her bilateral arthritis of the knees 
was otherwise incurred in or due to her active military service.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Finally, the Veteran's treatment records from Dr. Gandy should be 
obtained.
     
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VA Medical Center in Jackson, 
Mississippi, pertaining to her lower back and 
bilateral knee disorder, to specifically 
include any relevant records dated from July 
2002 to February 2009 and any treatment 
records dated since June 2010.

2.  Make arrangement to obtain a complete 
copy of the Veteran's Worker's Compensation 
records from the Office of Workers' 
Compensation Program (OWCP).  

Efforts to obtain the Veteran's OWCP records 
must continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department or 
agency from whom they are sought and the 
unavailability of the records or the futility 
of any additional efforts should be formally 
documented for the record. 

3.  Make arrangement to obtain a complete copy 
of the Veteran's treatment records from Dr. 
Gandy.

4.  Then, schedule the Veteran for an 
appropriate VA examination.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests, including 
X-rays if indicated, should be performed.

Lumbar spine

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected degenerative disc 
disease of the lower spine, status post 
diskectomy at L4-5.  

The examiner should report the range of motion 
of the lumbar spine, in degrees.  The examiner 
should note whether, upon repetitive motion, 
there is any pain, weakened movement, excess 
fatigability, or incoordination on movement, 
and whether there is likely to be additional 
range of motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner should also 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  If there 
is no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should document the number of 
weeks, if any, during the past 12 months, that 
the Veteran has had "incapacitating 
episodes," defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

Knees

The examiner should identify all current knee 
disorders found to be present, to include 
arthritis and/or degenerative spurring.

Based on the review of this Remand and the 
claims folder, to include consideration of the 
Veteran's lay statements of record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50% 
or greater probability) that any current 
arthritis and/or degenerative spurring of the 
knees had its clinical onset during active 
service or is related to any in-service 
disease, event, or injury.

If the answer to the foregoing question is 
negative, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (50% or greater probability) that any 
current arthritis and/or degenerative spurring 
of the knees was permanently aggravated by the 
Veteran's service-connected bilateral 
patellofemoral dysfunction and strain.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Read the medical examination report 
obtained to ensure that the remand directives 
have been accomplished, and return the case to 
the examiner if all questions posed are not 
answered.  

6.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, provide 
the Veteran and her representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

